TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 24, 2018



                                       NO. 03-17-00043-CV


                           Craig Miller and Treasa Miller, Appellants

                                                  v.

                            Superior Forestry Service, Inc., Appellee




       APPEAL FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on December 20, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.